Citation Nr: 1455490	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  10-40 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to a compensable rating for flat feet.

2. Entitlement to a compensable rating for fungal infections of the fingernails and toenails.

3. Entitlement to an initial rating in excess of 20 percent for cervical spondylosis (neck disability).

4. Entitlement to a rating in excess of 10 percent for degenerative disc disease, lumbar spine (low back disability).

5. Entitlement to a rating in excess of 10 percent for right upper extremity carpal tunnel syndrome (right arm disability).

6. Entitlement to a rating in excess of 10 percent from May 19, 2008 to January 21, 2011 and in excess of 40 percent from January 21, 2011 forward for left upper extremity carpal tunnel syndrome and cervical radiculopathy (left arm disability).

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to December 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and November 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board notes that the September 2008 rating decision also denied a compensable rating for epididymitis.  An October 2008 statement submitted by the Veteran's representative appealed all denials in the September 2008 decision.  The RO issued a statement of the case (SOC) on the issue of epididymitis in August 2010.  However, the Veteran did not include epididymitis in his September 2010 Form 9 substantive appeal.  The RO did not issue a supplemental SOC on the issue of epididymitis or certify that appeal to the Board.  More than 60 days have lapsed since the SOC.  Therefore, the claim for a compensable rating for epididymitis is not before the Board.  See 38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.202.     

It does not appear that a substantive appeal was ever submitted with respect to the cervical spine claim.  However, such issue was certified to the Board and the Veteran appeared to rely on this information, as the issue was then listed in a subsequent brief from his representative.  Under such circumstances the Board will take jurisdiction of the issue.  Percy v. Shinseki, 23 Vet. App. 37, 44 (2009).
	
The issues of whether new and material evidence was received with respect to the claim of service connection for depression and entitlement to service connection for arthritis and gout in the great toes, to include as secondary to flat feet, have been raised by the record in a July 2011 statement and VA medical records highlighted by the Veteran, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to higher ratings for left and right arms, neck, and low back disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The evidence shows a mild flatfoot disability improved by the use of shoe inserts with no displacement, tenderness, or effect on the Achilles tendon.

2. The evidence does not show that the Veteran's nail fungus affects more than 5 percent of the entire body or exposed areas affected, requires corticosteroids or immunosuppressive drugs, or causes pain, instability, or functional limitation.  


CONCLUSIONS OF LAW

1. The criteria to establish a compensable rating for flatfoot disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2014).

2. The criteria for a compensable rating for nail fungus have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code 7813-7806 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In May 2008, prior to adjudication of his claims, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA. The letter explained how ratings and effective dates would be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided examinations for the Veteran's flat feet and nail fungus claims in June 2008.  There is no indication or assertion that these examinations were inadequate for the claims decided herein.  To the contrary, they provided detail on diagnoses and symptoms appropriate for ratings determinations.  The Board has carefully reviewed the record and determines there is no additional development needed for adjudication.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

I. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of another.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

The Veteran is competent to report symptoms observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds his statements credible as they are detailed and consistent. 

Flat feet

The Veteran's flatfoot disability has been rated under section 4.71a, Diagnostic Code 5276 for acquired flatfoot.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276.  That Diagnostic Code provides for a 10 percent rating for a moderate condition, weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet.  Id.  A 30 percent disability rating requires severe bilateral flatfoot with objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  Id.  A 50 percent rating is given for pronounced bilateral flatfoot with parked pronation, extreme tenderness of plantar surface of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  Id.  The Diagnostic Code attaches a zero, or noncompensable rating for a mild condition with symptoms relieved by built-up shoe or arch support.  Id.

The criteria for a compensable rating for flatfeet have not been met.  See 38 C.F.R. § 4.71a, DC 5276.  

The evidence shows a mild flatfoot disability improved by the use of shoe inserts.  An April 2008 VA progress note reflects complaints of bilateral foot pain.  Moreover, at a June 2008 VA examination, the Veteran reported pain in his feet that made it more difficult to walk, but he denied any incapacitating episodes.  The examiner observed no limitations to his ability to walk or stand.  The Veteran reported generally using inserts in his shoes, but he was not using them on the date of the examination.  The examiner recorded no calluses on his feet or unusual shoe wear that could indicate displacement and noted the Achilles tendon alignment was normal and intact.  The examiner also recorded no weakness or tenderness and normal manipulation of the foot.  There is no further evidence of these symptoms in treatment records or statements from the Veteran.  Based on the evidence, symptoms of the Veteran's flatfoot disability do not satisfy the criteria for a compensable rating.  See 38 C.F.R. § 4.71a, DC 5276.      

In reaching this determination, the Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Diagnostic Code 5276 applies to the Veteran's specific diagnosis and symptoms.  VA treatment records from April and May 2008 show that the Veteran has disability in his great toes, including arthritis and gout.  However, he is not service connected for a disability in his toes, only for flat feet, and symptoms associated with his toes are not for consideration in this analysis.  He emphasized a portion of VA treatment records showing disability in the great toe, and the Board inferred a claim for that disability and referred it to the RO.  

Nail fungus

Skin and nail disabilities are rated under 38 C.F.R. § 4.118.  Specifically, the Veteran's nail fungus was rated under Diagnostic Code 7813.  See 38 C.F.R. § 4.118 (2007).  The Veteran filed his claim before October 23, 2008, the date upon which a new rating code for skin became effective.  See 73 FR 54708-01.  He did not request that his nail disability be analyzed under the new rating criteria.  Therefore, the rating code in effect prior to October 23, 2008 will be used for rating purposes.  Diagnostic Code 7813 directs the rater to Diagnostic Codes 7800 through 7806 depending on the symptoms of the disability.  

The Veteran's nail fungus was rated with Diagnostic Code 7806 for dermatitis, which provides for a compensable rating if there is a disability on at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent of the exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118, DC 7806 (2007).  Diagnostic Code 7806 assigns a zero, or noncompensable rating for a skin disability that covers less than 5 percent of the entire body or less than five percent of the exposed areas affected, and no more than topical therapy required.  Id.

The criteria for a compensable rating for nail fungus have not been met.  See 38 C.F.R. § 4.118, DC 7813-7806 (2007). 

The evidence does not show that the Veteran's nail fungus affects more than five percent of the entire body or exposed areas affected or requires corticosteroids or immunosuppressive drugs.  At the June 2008 VA examination, the Veteran reported that the nail fungus was constant.  The examiner noted that the nail fungus covered zero percent of exposed areas affected.  The examiner found that the fungus affected only some nails.  The area of the nails is less than five percent of the Veteran's entire body.  The Veteran has not reported the fungus affecting any area other than his nails.  The examiner recorded no need for steroids or immunosuppressive drugs.  VA records after the examination show treatment for the fungus but also do not indicate the use of steroids or immunosuppressive drugs.  Based on the evidence, the Veteran's nail fungus does not meet the criteria for a compensable rating under Diagnostic Code 7806.  See 38 C.F.R. § 4.118.         

Additionally, the VA examiner found that the nail fungus did not affect the Veteran's face, head, or neck, so Diagnostic Codes 7800, 7801, and 7802 do not apply.  See 38 C.F.R. § 4.118.  Diagnostic Codes 7803 and 7804 apply to skin conditions that are painful or unstable.  Id.  There is no evidence that the Veteran's nail fungus is painful or unstable.  He has not reported any such symptoms.  Diagnostic Code 7805 provides for ratings of skin disabilities based on limitation of function.  38 C.F.R. § 4.118.  The June 2011 examiner recorded no impairment of function by the skin condition.  Therefore, the Veteran's nail fungus could not receive a compensable rating under another diagnostic code for the skin.  See 38 C.F.R. § 4.118.        

Extra-schedular considerations

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b) (1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's flatfeet and nail fungus are fully contemplated by the schedular rating criteria.  Specifically, foot pain and use of orthotics are common symptoms covered by the criteria for flatfeet, and there is no evidence of any symptoms associated with the nail fungus other than altered appearance.  Therefore, the rating schedule is adequate to evaluate his disability.  While the evidence shows gout and arthritis in the great toes, those disabilities are not service-connected and have not been attributed to flatfeet.  There are no symptoms that have not been rated in connection with a service-connected disability or attributed to a non-service connected disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Therefore, there is no combined effect, which is exceptional and not captured by the schedular evaluations.  See Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  

The Veteran was afforded the benefit of the doubt, but the preponderance of the evidence does not support a compensable rating for flatfeet or nail fungus disabilities.  See 38 C.F.R. §§ 4.3, 4.71a, 4.118.


ORDER

A compensable rating for flatfeet is denied.

A compensable rating for toenail and fingernail fungus is denied.


REMAND

During the May 2013 VA examination, the Veteran reported flare-ups in neck symptoms two to three days per week where he has to lie down for four or five hours.  The examiner did not address additional functional limitation during such flare-ups; an additional opinion is necessary.  See Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).   

In a July 2011 statement, the Veteran reported that his low back and carpal tunnel disabilities had worsened.  The last VA examination was in June 2008, prior to such worsening.  Therefore, another examination is necessary to fairly evaluate the current level of severity of the disability at issue.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination for his neck and back.  The examiner should measure and record the Veteran's current level of disability and complete all appropriate testing.  The examiner should address the following: 

a. Range of motion testing should be conducted on the low back and neck, and the examiner should note the point at which the Veteran experiences pain, if applicable.  The examiner should also state whether there is any additional loss of function upon repetitive movement, due to factors such as pain, weakness, fatigability, and loss of endurance.  If so, the examiner should indicate the extent of such loss of function, in degrees.  If the Veteran reports flare-ups in symptoms, the examiner should estimate any additional functional loss during flare-ups, expressed in degrees.  

b. In the May 2013 VA examination for the neck, the Veteran reported flare-ups in neck symptoms two to three days per week where he has to lie down for four or five hours.  Please estimate any additional functional loss during neck flare-ups at the time of that examination, expressed in degrees.  

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

2. Schedule the Veteran for a VA examination for his left and right upper extremities.  The examiner should measure and record the Veteran's current level of disability and all appropriate testing should be done.  The examiner should address the following:

a. The Veteran reported painful cramps and spasms in his hands 10 to 12 times a day.  Would such cramps and spasms increase his level of disability in his left arm to a severe level, or in his right arm to a moderate or severe level?

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

3. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


